Exhibit 10.1

 
Janel Corporation
AMENDED AND RESTATED
2017 Equity Incentive Plan
Adopted: May 8, 2018


1. Purposes.
(a) Eligible Stock Award Recipients.  The persons eligible to receive Stock
Awards are Employees, Directors and Consultants.
(b) Available Stock Awards.  The purpose of the Plan is to provide a means by
which eligible recipients of Stock Awards may be given an opportunity to benefit
from increases in value of the Common Stock through the granting of the
following Stock Awards: (i) Non-statutory Stock Options, (ii) Restricted Stock
Awards, and (iii) Stock Appreciation Rights.
(c) General Purpose.  The Company, by means of the Plan, seeks to retain the
services of the group of persons eligible to receive Stock Awards, to secure and
retain the services of new members of this group and to provide incentives for
such persons to exert maximum efforts for the success of the Company and its
Affiliates.
2. Definitions.
As used in this Plan, the following terms have the following meanings:
(a) "Affiliate" means, at the time of determination, any parent corporation or
subsidiary corporation of the Company as those terms are defined in Sections
424(e) and (f), respectively, of the Code.
(b) "Board" means the Board of Directors of the Company.
(c) "Capitalization Adjustment" has the meaning ascribed to that term in Section
11(a).
(d) "Change in Control" means the occurrence, in a single transaction or in a
series of related transactions, of any one or more of the following events:
(i) any Exchange Act Person becomes the Owner, directly or indirectly, of
securities of the Company representing more than fifty percent (50%) of the
combined voting power of the Company's then outstanding securities other than by
virtue of a merger, consolidation or similar transaction.  Notwithstanding the
foregoing, a Change in Control shall not be deemed to occur (A) on account of
the acquisition of securities of the Company by any institutional investor, or
any affiliate thereof or any other Exchange Act Person that acquires the
Company's securities in a transaction or series of related transactions that are
primarily a private financing transaction for the Company or (B) solely because
the level of Ownership held by any Exchange Act Person (the "Subject Person")
exceeds the designated percentage threshold of the outstanding voting securities
as a result of a repurchase or other acquisition of voting securities by the
Company reducing the number of shares outstanding, provided that if a Change in
Control would occur (but for the operation of this sentence) as a result of the
acquisition of voting securities by the Company, and after such share
acquisition, the Subject Person becomes the Owner of any additional voting
securities that, assuming the repurchase or other acquisition had not occurred,
increases the percentage of the then outstanding voting securities Owned by the
Subject Person over the designated percentage threshold, then a Change in
Control shall be deemed to occur;
 
 
- 1 -

--------------------------------------------------------------------------------

 
(ii) there is consummated a merger, consolidation or similar transaction
involving (directly or indirectly) the Company if, immediately after the
consummation of such merger, consolidation or similar transaction, the
stockholders of the Company immediately prior thereto do not Own, directly or
indirectly, either (A) outstanding voting securities representing more than
fifty percent (50%) of the combined outstanding voting power of the surviving
Entity in such merger, consolidation or similar transaction or (B) more than
fifty percent (50%) of the combined outstanding voting power of the parent of
the surviving Entity in such merger, consolidation or similar transaction;
(iii) individuals who, on the date this Plan is adopted by the Board, are
members of the Board (the "Incumbent Board") cease for any reason to constitute
at least a majority of the members of the Board; provided, however, that if the
appointment or election (or nomination for election) of any new Board member was
approved or recommended by a majority vote of the members of the Incumbent Board
then still in office, such new member shall, for purposes of this Plan, be
considered as a member of the Incumbent Board.; or
(iv) there is consummated a sale, lease, license or other disposition of all or
substantially all of the consolidated assets of the Company and its
Subsidiaries, other than a sale, lease, license or other disposition of all or
substantially all of the consolidated assets of the Company and its Subsidiaries
to an Entity, more than fifty percent (50%) of the combined voting power of the
voting securities of which are Owned by stockholders of the Company in
substantially the same proportions as their Ownership of the Company immediately
prior to such sale, lease, license or other disposition.
The term Change in Control shall not include a sale of assets, merger or other
transaction effected exclusively for the purpose of changing the domicile of the
Company.
Notwithstanding the foregoing or any other provision of this Plan, the
definition of Change in Control (or any analogous term) in an individual written
agreement between the Company or any Affiliate and the Participant shall
supersede the foregoing definition with respect to Stock Awards subject to such
agreement (it being understood, however, that if no definition of Change in
Control or any analogous term is set forth in such an individual written
agreement, the foregoing definition shall apply).
(e) "Code" means the Internal Revenue Code of 1986, as amended.
(f) "Committee" means a committee of one or more members of the Board appointed
by the Board in accordance with Section 3(c).
(g) "Common Stock" means the Common Stock of the Company.
(h) "Company" means Janel Corporation, a Nevada corporation.
(i) "Consultant" means any person, including an advisor, (i) engaged by the
Company or an Affiliate to render consulting or advisory services and who is
compensated for such services or (ii) serving as a member of the Board of
Directors of an Affiliate and who is compensated for such services.  However,
the term "Consultant" shall not include Directors who are not compensated by the
Company for their services as Directors, and the payment of a director's fee by
the Company for services as a Director shall not cause a Director to be
considered a "Consultant" for purposes of the Plan.
(j) "Continuous Service" means that the Participant's service with the Company
or an Affiliate, whether as an Employee, Director or Consultant, is not
interrupted or terminated.  A change in the
 
- 2 -

--------------------------------------------------------------------------------

 
capacity in which the Participant renders service to the Company or an Affiliate
as an Employee, Consultant or Director or a change in the entity for which the
Participant renders such service, provided that there is no interruption or
termination of the Participant's service with the Company or an Affiliate, shall
not terminate a Participant's Continuous Service.  For example, a change in
status from an employee of the Company to a consultant to an Affiliate or to a
Director shall not constitute an interruption of Continuous Service.  The Board
or the chief executive officer of the Company, in that party's sole discretion,
may determine whether Continuous Service shall be considered interrupted in the
case of any leave of absence approved by that party, including sick leave,
military leave or any other personal leave.  Notwithstanding the foregoing, a
leave of absence shall be treated as Continuous Service for purposes of vesting
in a Stock Award only to such extent as may be provided in the Company's leave
of absence policy or in the written terms of the Participant's leave of absence.
(k) "Corporate Transaction" means the occurrence, in a single transaction or in
a series of related transactions, of any one or more of the following events:
(i) a sale or other disposition of all or substantially all, as determined by
the Board in its discretion, of the consolidated assets of the Company and its
Subsidiaries;
(ii) a sale or other disposition of at least fifty percent (50%) of the
outstanding securities of the Company;
(iii) a merger, consolidation or similar transaction following which the Company
is not the surviving corporation; or
(iv) a merger, consolidation or similar transaction following which the Company
is the surviving corporation but the shares of Common Stock outstanding
immediately preceding the merger, consolidation or similar transaction are
converted or exchanged by virtue of the merger, consolidation or similar
transaction into other property, whether in the form of securities, cash or
otherwise.
(l) "Director" means a member of the Board.
(m) "Disability" means the permanent and total disability of a person within the
meaning of Section 22(e)(3) of the Code.
(n) "Employee" means any person employed by the Company or an Affiliate. 
Service as a Director or payment of a director's fee by the Company for such
service or for service as a member of the Board of Directors of an Affiliate
shall not be sufficient to constitute "employment" by the Company or an
Affiliate.
(o) "Entity" means a corporation, partnership, limited liability company, trust
or other entity.
(p) "Exchange Act" means the Securities Exchange Act of 1934, as amended.
(q) "Exchange Act Person" means any natural person, Entity or "group" (within
the meaning of Section 13(d) or 14(d) of the Exchange Act), except that
"Exchange Act Person" shall not include (A) the Company or any Subsidiary of the
Company, (B) any employee benefit plan of the Company or any Subsidiary of the
Company or any trustee or other fiduciary holding securities under an employee
benefit plan of the Company or any Subsidiary of the Company, (C) an underwriter
temporarily holding securities pursuant
 
- 3 -

--------------------------------------------------------------------------------

 
to an offering of such securities, or (D) an Entity owned, directly or
indirectly, by the stockholders of the Company in substantially the same
proportions as their Ownership of stock of the Company.
(r) "Fair Market Value" means, as of any date, the value of the Common Stock
determined in good faith by the Board and in accordance with Section 409A of the
Code and applicable guidance thereunder.
(s) "Incentive Stock Option" means an Option intended to qualify as an incentive
stock option within the meaning of Section 422 of the Code and the regulations
promulgated thereunder.
(t) "Listing Date" means the first date upon which any security of the Company
is listed (or approved for listing) upon notice of issuance on any securities
exchange or designated (or approved for designation) upon notice of issuance as
a national market security on an interdealer quotation system.
(u) "Non-statutory Stock Option" means an Option not intended to qualify as an
Incentive Stock Option.
(v) "Officer" means any person designated by the Company as an officer.
(w) "Option" means a Non-statutory Stock Option granted pursuant to the Plan.
(x) "Option Agreement" means a written agreement between the Company and an
Optionholder evidencing the terms and conditions of an individual Option grant. 
Each Option Agreement shall be subject to the terms and conditions of the Plan;
provided, however, that an Option Agreement may contain terms that vary from the
terms of the Plan.
(y) "Optionholder" means a person to whom an Option is granted pursuant to the
Plan or, if applicable, such other person who holds an outstanding Option.
(z) "Own," "Owned," "Owner," "Ownership" A person or Entity shall be deemed to
"Own," to have "Owned," to be the "Owner" of, or to have acquired "Ownership" of
securities if such person or Entity, directly or indirectly, through any
contract, arrangement, understanding, relationship or otherwise, has or shares
voting power, which includes the power to vote or to direct the voting, with
respect to such securities.
(aa) "Participant" means a person to whom a Stock Award is granted pursuant to
the Plan or, if applicable, such other person who holds an outstanding Stock
Award.
(bb) "Plan" means this Janel Corporation 2017 Equity Incentive Plan.
(cc) "Restricted Stock Award" means an award of shares of Common Stock which is
granted pursuant to the terms and conditions of Section 7(a).
(dd) "Securities Act" means the Securities Act of 1933, as amended.
(ee) "Stock Appreciation Right" means a right to receive the appreciation on
Common Stock that is granted pursuant to the terms and conditions of Section
7(b).
(ff) "Stock Award" means any right granted under the Plan, including an Option,
a Restricted Stock Award and a Stock Appreciation Right.
 
- 4 -

--------------------------------------------------------------------------------

 
(gg) "Stock Award Agreement" means a written agreement between the Company and a
holder of a Stock Award evidencing the terms and conditions of an individual
Stock Award grant.  Each Stock Award Agreement shall be subject to the terms and
conditions of the Plan.
(hh) "Subsidiary" means, with respect to the Company, (i) any corporation of
which more than fifty percent (50%) of the outstanding capital stock having
ordinary voting power to elect a majority of the board of directors of such
corporation (irrespective of whether, at the time, stock of any other class or
classes of such corporation shall have or might have voting power by reason of
the happening of any contingency) is at the time, directly or indirectly, Owned
by the Company, and (ii) any partnership in which the Company has a direct or
indirect interest (whether in the form of voting or participation in profits or
capital contribution) of more than fifty percent (50%).
3. Administration.
(a) Administration by Board.  The Board shall administer the Plan unless and
until the Board delegates administration to a Committee, as provided in Section
3(c).
(b) Powers of Board.  The Board shall have the power, subject to, and within the
limitations of, the express provisions of the Plan:
(i) To determine from time to time which of the persons eligible under the Plan
shall be granted Stock Awards; when and how each Stock Award shall be granted;
what type or combination of types of Stock Award shall be granted; the
provisions of each Stock Award granted (which need not be identical), including
the time or times when a person shall be permitted to receive Common Stock
pursuant to a Stock Award; and the number of shares of Common Stock with respect
to which a Stock Award shall be granted to each such person.
(ii) To construe and interpret the Plan and Stock Awards granted under it, and
to establish, interpret, amend and revoke rules and regulations for its
administration.  The Board, in the exercise of this power, may correct any
defect, omission or inconsistency in the Plan or in any Stock Award Agreement,
in a manner and to the extent it shall deem necessary or expedient to make the
Plan fully effective.
(iii) To effect, at any time and from time to time, with the consent of any
adversely affected Optionholder, (1) the reduction of the exercise price of any
outstanding Option under the Plan, (2) the cancellation of any outstanding
Option under the Plan and the grant in substitution therefor of (A) a new Option
under the Plan or another equity plan of the Company covering the same or a
different number of shares of Common Stock, (B) a Restricted Stock Award
(including a stock bonus), (C) a Stock Appreciation Right, (D) cash and/or (E)
other valuable consideration (as determined by the Board, in its sole
discretion), or (3) any other action that is treated as a repricing under
generally accepted accounting principles.
(iv) To amend the Plan or a Stock Award as provided in Section 12.
(v) To terminate or suspend the Plan as provided in Section 13.
(vi) To approve forms of Stock Award Agreements for use under the Plan and to
amend the terms of any one or more Stock Awards, including, but not limited to,
amendments to provide terms more favorable than previously provided in the Stock
Award Agreement, subject to any specified limits in the Plan that are not
subject to Board discretion; provided however, that, the rights under any Award
shall not be
 
- 5 -

--------------------------------------------------------------------------------

impaired by any such amendment unless (i) the Company requests the consent of
the affected Participant, and (ii) such Participant consents in writing.
(vii) Generally, to exercise such powers and to perform such acts as the Board
deems necessary or expedient to promote the best interests of the Company and
that are not in conflict with the provisions of the Plan.
(c) Delegation to Committee.  The Board may delegate administration of the Plan
to a Committee or Committees of one (1) or more members of the Board, and the
term "Committee" shall apply to any person or persons to whom such authority has
been delegated.  If administration is delegated to a Committee, the Committee
shall have, in connection with the administration of the Plan, the powers
theretofore possessed by the Board, including the power to delegate to a
subcommittee any of the administrative powers the Committee is authorized to
exercise (and references in this Plan to the Board shall thereafter be to the
Committee or subcommittee), subject, however, to such resolutions, not
inconsistent with the provisions of the Plan, as may be adopted from time to
time by the Board.  The Board may abolish the Committee at any time and revest
in the Board the administration of the Plan.
(d) Effect of Board's Decision.  All determinations, interpretations and
constructions made by the Board in good faith shall not be subject to review by
any person and shall be final, binding and conclusive on all persons.
4. Shares Subject to the Plan.
(a) Share Reserve.  Subject to the provisions of Section 11(a) relating to
Capitalization Adjustments, the Common Stock that may be issued pursuant to
Stock Awards shall not exceed in the aggregate 10.77% of the fully-diluted
928,656 shares of Common Stock, or 100,000 shares.
(b) Reversion of Shares to the Share Reserve.  If any Stock Award shall for any
reason expire or otherwise terminate, in whole or in part, without having been
exercised in full, or if any shares of Common Stock issued to a Participant
pursuant to a Stock Award are forfeited back to or repurchased by the Company,
including, but not limited to, any repurchase or forfeiture caused by the
failure to meet a contingency or condition required for the vesting of such
shares, then the shares of Common Stock not acquired under such Stock Award
shall revert to and again become available for issuance under the Plan.  If any
shares subject to a Stock Award are not delivered to a Participant because such
shares are withheld for the payment of taxes, then the number of shares that are
not delivered shall revert to and again become available for issuance under the
Plan.  If the exercise price of any Stock Award is satisfied by tendering shares
of Common Stock held the Participant (either by actual deliver or attestation),
then the number of such tendered shares shall revert to and again become
available for issuance under the Plan.
(c) Source of Shares.  The shares of Common Stock subject to the Plan may be
unissued shares or reacquired shares, bought on the market or otherwise.
5. Eligibility.
(a) Eligibility for Specific Stock Awards. Stock Awards may be granted to
Employees, Directors and Consultants.
(b) Consultants.  A Consultant shall not be eligible for the grant of a Stock
Award if, at the time of grant, either the offer or the sale of the Company's
securities to such Consultant is not exempt because of the nature of the
services that the Consultant is providing to the Company, because the Consultant
is not a natural person, or because of some other provision of the law.
 
- 6 -

--------------------------------------------------------------------------------

 
6. Option Provisions.
Each Option shall be in such form and shall contain such terms and conditions as
the Board shall deem appropriate.  All Options granted hereunder shall be
Non-statutory Stock Options , and, if certificates are issued, a separate
certificate or certificates shall be issued for shares of Common Stock purchased
on exercise of the Option.  The provisions of separate Options need not be
identical, but each Option shall include (through incorporation of provisions
hereof by reference in the Option or otherwise) the substance of each of the
following provisions:
(a) Term.  No Option granted shall be exercisable after the expiration of ten
(10) years from the date on which it was granted.
(b) Exercise Price of a Stock Option.  The exercise price of each Option shall
be not less than one hundred percent (100%) of the Fair Market Value of the
Common Stock subject to the Option on the date the Option is granted. 
Notwithstanding the foregoing, an Option may be granted with an exercise price
lower than that set forth in the preceding sentence if such Option is granted
pursuant to an assumption or substitution for another option in a manner
satisfying the provisions of Sections 409A of the Code.
(c) Consideration.  The purchase price of Common Stock acquired pursuant to an
Option shall be paid, to the extent permitted by applicable statutes and
regulations, either (i) by cash, check, bank draft or money order payable to the
Company at the time the Option is exercised or (ii) at the discretion of the
Board at the time of the grant of the Option (or subsequently in the case of a
Non-statutory Stock Option) (1) by delivery to the Company of other Common
Stock, or (2) pursuant to a program developed under Regulation T as promulgated
by the Federal Reserve Board that, prior to the issuance of Common Stock,
results in either the receipt of cash (or check) by the Company or the receipt
of irrevocable instruction to pay the aggregate exercise price to the Company
from the sales proceeds, or (3) in any other form of legal consideration that
may be acceptable to the Board.
(d) Transferability of a Non-statutory Stock Option.  A Non-statutory Stock
Option shall be transferable to the extent provided in the Option Agreement.  If
the Non-statutory Stock Option does not provide for transferability, then the
Non-statutory Stock Option shall not be transferable except by will or by the
laws of descent and distribution and shall be exercisable during the lifetime of
the Optionholder only by the Optionholder.  Notwithstanding the foregoing, (i)
the Optionholder may, by delivering written notice to the Company, in a form
satisfactory to the Company, designate a third party who, in the event of the
death of the Optionholder, shall thereafter be entitled to exercise the Option,
and (ii) the Board may, in its sole discretion, permit transfer of a
Non-statutory Stock Option in a manner consistent with applicable tax and
securities laws upon the Optionholder's request.
(e) Vesting Generally.  The total number of shares of Common Stock subject to an
Option may, but need not, vest and therefore become exercisable in periodic
installments that may, but need not, be equal.  The Option may be subject to
such other terms and conditions on the time or times when it may be exercised
(which may be based on performance or other criteria) as the Board may deem
appropriate.  The vesting provisions of individual Options may vary.  The
provisions of this Section 6(f) are subject to any Option provisions governing
the minimum number of shares of Common Stock as to which an Option may be
exercised.
 
- 7 -

--------------------------------------------------------------------------------

 
(f) Termination of Continuous Service.  Except as otherwise provided in the
applicable Stock Award Agreement or other agreement between the Company and the
Optionholder, in the event that an Optionholder's Continuous Service terminates
(other than upon the Optionholder's death or Disability), the Optionholder may
exercise his or her Option (to the extent that the Optionholder was entitled to
exercise such Option as of the date of termination) but only within such period
of time ending on the earlier of (i) the date three (3) months following the
termination of the Optionholder's Continuous Service (or such longer or shorter
period specified in the Option Agreement), or (ii) the expiration of the term of
the Option as set forth in the Option Agreement.  If, after termination, the
Optionholder does not exercise his or her Option within the time specified in
the Option Agreement, the Option shall terminate.
(g) Extension of Termination Date.  An Optionholder's Option Agreement may also
provide that if the exercise of the Option following the termination of the
Optionholder's Continuous Service (other than upon the Optionholder's death or
Disability) would be prohibited at any time solely because the issuance of
shares of Common Stock would violate the registration requirements under the
Securities Act, then the Option shall terminate on the earlier of (i) the
expiration of the term of the Option set forth in Section 6(a) or (ii) the
expiration of a period of three (3) months after the termination of the
Optionholder's Continuous Service during which the exercise of the Option would
not be in violation of such registration requirements.
(h) Disability of Optionholder.  Except as otherwise provided in the applicable
Stock Award Agreement or other agreement between the Company and the
Optionholder, in the event that an Optionholder's Continuous Service terminates
as a result of the Optionholder's Disability, the Optionholder may exercise his
or her Option (to the extent that the Optionholder was entitled to exercise such
Option as of the date of termination), but only within such period of time
ending on the earlier of (i) the date twelve (12) months following such
termination (or such longer or shorter period specified in the Option Agreement)
or (ii) the expiration of the term of the Option as set forth in the Option
Agreement.  If, after termination, the Optionholder does not exercise his or her
Option within the time specified herein, the Option shall terminate.
(i) Death of Optionholder.  Except as otherwise provided in the applicable Stock
Award Agreement or other agreement between the Company and the Optionholder, in
the event that (i) an Optionholder's Continuous Service terminates as a result
of the Optionholder's death or (ii) the Optionholder dies within the period (if
any) specified in the Option Agreement after the termination of the
Optionholder's Continuous Service for a reason other than death, then the Option
may be exercised (to the extent the Optionholder was entitled to exercise such
Option as of the date of death) by the Optionholder's estate, by a person who
acquired the right to exercise the Option by bequest or inheritance or by a
person designated to exercise the option upon the Optionholder's death pursuant
to Section 6(e) or 6(f), but only within the period ending on the earlier of (1)
the date eighteen (18) months following the date of death (or such longer or
shorter period specified in the Option Agreement) or (2) the expiration of the
term of such Option as set forth in the Option Agreement.  If, after death, the
Option is not exercised within the time specified herein, the Option shall
terminate.
(j) Early Exercise.  The Option may, but need not, include a provision whereby
the Optionholder may elect at any time before the Optionholder's Continuous
Service terminates to exercise the Option as to any part or all of the shares of
Common Stock subject to the Option prior to the full vesting of the Option.  Any
unvested shares of Common Stock so purchased may be subject to a repurchase
option in favor of the Company or to any other restriction the Board determines
to be appropriate.
 
- 8 -

--------------------------------------------------------------------------------

 
(k) Right of First Refusal.  The Option may, but need not, include a provision
whereby the Company may elect to exercise a right of first refusal following
receipt of notice from the Optionholder of the intent to transfer all or any
part of the shares of Common Stock received upon the exercise of the Option.
7. Provisions of Stock Awards other than Options.
(a) Restricted Stock Awards.  Each Restricted Stock Award agreement shall be in
such form and shall contain such terms and conditions as the Board shall deem
appropriate.  The terms and conditions of Restricted Stock Award agreements may
change from time to time, and the terms and conditions of separate Restricted
Stock Award agreements need not be identical; provided, however, that each
Restricted Stock Award agreement shall include (through incorporation of the
provisions hereof by reference in the agreement or otherwise) the substance of
each of the following provisions:
(i) Purchase Price.  At the time of the grant of a Restricted Stock Award, the
Board will determine the price to be paid by the Participant for each share
subject to the Restricted Stock Award. To the extent required by applicable law,
the price to be paid by the Participant for each share of the Restricted Stock
Award will not be less than the par value of a share of Common Stock.  A
Restricted Stock Award may be awarded as a stock bonus (i.e., with no cash
purchase price to be paid) to the extent permissible under applicable law.
(ii) Consideration.  At the time of the grant of a Restricted Stock Award, the
Board will determine the consideration permissible for the payment of the
purchase price of the Restricted Stock Award.  The purchase price of Common
Stock acquired pursuant to the Restricted Stock Award shall be paid in one of
the following ways: (i) in cash at the time of purchase; (ii) by services
rendered or to be rendered to the Company; or (iii) in any other form of legal
consideration that may be acceptable to the Board.
(iii) Vesting. Shares of Common Stock acquired under a Restricted Stock Award
may, but need not, be subject to a share repurchase option in favor of the
Company in accordance with a vesting schedule to be determined by the Board.
(iv) Termination of Participant's Continuous Service. In the event that a
Participant's Continuous Service terminates, the Company may repurchase or
otherwise reacquire any or all of the shares of Common Stock held by the
Participant that have not vested as of the date of termination under the terms
of the Restricted Stock Award agreement.  The Company will not exercise its
repurchase option until at least six (6) months (or such longer or shorter
period of time required to avoid a charge to earnings for financial accounting
purposes) have elapsed following the purchase of the restricted stock unless
otherwise determined by the Board or provided in the Restricted Stock Award
agreement.
(v) Transferability. Rights to purchase or receive shares of Common Stock
granted under a Restricted Stock Award shall be transferable by the Participant
only upon such terms and conditions as are set forth in the Restricted Stock
Award agreement, as the Board shall determine in its discretion, and so long as
Common Stock awarded under the Restricted Stock Award remains subject to the
terms of the Restricted Stock Award agreement.
(b) Stock Appreciation Rights.  Each Stock Appreciation Right agreement shall be
in such form and shall contain such terms and conditions as the Board shall deem
appropriate.  The terms and conditions of Stock Appreciation Right agreements
may change from time to time, and the terms and conditions of separate Stock
Appreciation Rights agreements need not be identical, but each Stock
Appreciation Right agreement shall include (through incorporation of the
provisions hereof by reference in the agreement or otherwise) the substance of
each of the following provisions:
 
- 9 -

--------------------------------------------------------------------------------

 
(i) Term.  No Stock Appreciation Right shall be exercisable after the expiration
of ten (10) years from the date of its grant or such shorter period specified in
the Stock Appreciation Right Agreement.
(ii) Strike Price.  Notwithstanding anything in the applicable Stock Award
Agreement to the contrary, the strike price of each Stock Appreciation Right
shall not be less than the Fair Market Value of the Common Stock equivalents
subject to the Stock Appreciation Right on the date of grant.
(iii) Calculation of Appreciation.  Each Stock Appreciation Right will be
denominated in share of Common Stock equivalents.  The appreciation distribution
payable on the exercise of a Stock Appreciation Right will be not greater than
an amount equal to the excess of (A) the aggregate Fair Market Value (on the
date of the exercise of the Stock Appreciation Right) of a number of shares of
Common Stock equal to the number of share of Common Stock equivalents in which
the Participant is vested under such Stock Appreciation Right and with respect
to which the Participant is exercising the Stock Appreciation Right on such
date, over (B) the strike price that is determined by the Committee pursuant to
Section 7(b)(ii).
(iv) Vesting.  At the time of the grant of a Stock Appreciation Right, the Board
may impose such restrictions or conditions to the vesting of such Right as it
deems appropriate.
(v) Exercise.  To exercise any outstanding Stock Appreciation Right, the
Participant must provide written notice of exercise to the Company in compliance
with the provisions of the Stock Appreciation Rights agreement evidencing such
Right.
(vi) Payment. The appreciation distribution in respect of a Stock Appreciation
Right may be paid in Common Stock, in cash, or any combination of the two, as
the Board deems appropriate.
(vii) Termination of Continuous Service.  If a Participant's Continuous Service
terminates for any reason, any unvested Stock Appreciation Rights shall be
forfeited and any vested Stock Appreciation Rights shall be automatically
redeemed.
8. Covenants of the Company.
(a) Availability of Shares.  During the terms of the Stock Awards, the Company
shall keep available at all times the number of shares of Common Stock required
to satisfy such Stock Awards.
(b) Securities Law Compliance.  A Participant shall not be eligible for the
grant of a Stock Award or the subsequent issuance of Common Stock pursuant to
the Stock Award if such grant or issuance would be in violation of any
applicable securities laws.
9. Use of Proceeds from Stock.
Proceeds from the sale of Common Stock pursuant to Stock Awards shall constitute
general funds of the Company.
 
- 10 -

--------------------------------------------------------------------------------

 
10. Miscellaneous.
(a) Acceleration of Exercisability and Vesting.  The Board shall have the power
to accelerate the time at which a Stock Award may first be exercised or the time
during which a Stock Award or any part thereof will vest in accordance with the
Plan, notwithstanding the provisions in the Stock Award stating the time at
which it may first be exercised or the time during which it will vest.
(b) Stockholder Rights.  No Participant shall be deemed to be the holder of, or
to have any of the rights of a holder with respect to, any shares of Common
Stock subject to such Stock Award unless and until such Participant has
satisfied all requirements for exercise of the Stock Award pursuant to its
terms.
(c) No Employment or other Service Rights.  Nothing in the Plan or any
instrument executed or Stock Award granted pursuant thereto shall confer upon
any Participant any right to continue to serve the Company or an Affiliate in
the capacity in effect at the time the Stock Award was granted or shall affect
the right of the Company or an Affiliate to terminate (i) the employment of an
Employee with or without notice and with or without cause, (ii) the service of a
Consultant pursuant to the terms of such Consultant's agreement with the Company
or an Affiliate or (iii) the service of a Director pursuant to the Bylaws of the
Company or an Affiliate, and any applicable provisions of the corporate law of
the state in which the Company or the Affiliate is incorporated, as the case may
be.
(d) Investment Assurances.  The Company may require a Participant, as a
condition of exercising or acquiring Common Stock under any Stock Award, (i) to
give written assurances satisfactory to the Company as to the Participant's
knowledge and experience in financial and business matters and/or to employ a
purchaser representative reasonably satisfactory to the Company who is
knowledgeable and experienced in financial and business matters and that he or
she is capable of evaluating, alone or together with the purchaser
representative, the merits and risks of exercising the Stock Award; and (ii) to
give written assurances satisfactory to the Company stating that the Participant
is acquiring Common Stock subject to the Stock Award for the Participant's own
account and not with any present intention of selling or otherwise distributing
the Common Stock.  The foregoing requirements, and any assurances given pursuant
to such requirements, shall be inoperative if (1) the issuance of the shares of
Common Stock upon the exercise or acquisition of Common Stock under the Stock
Award has been registered under a then currently effective registration
statement under the Securities Act or (2) as to any particular requirement, a
determination is made by counsel for the Company that such requirement need not
be met in the circumstances under the then applicable securities laws.  The
Company may, upon advice of counsel to the Company, place legends on stock
certificates issued under the Plan as such counsel deems necessary or
appropriate in order to comply with applicable securities laws, including, but
not limited to, legends restricting the transfer of the Common Stock.
(e) Withholding Obligations.  To the extent provided by the terms of a Stock
Award Agreement, the Participant may satisfy any federal, state or local tax
withholding obligation relating to the exercise or acquisition of Common Stock
under a Stock Award by any of the following means (in addition to the Company's
right to withhold from any compensation paid to the Participant by the Company)
or by a combination of such means:  (i) tendering a cash payment; (ii)
authorizing the Company to withhold shares of Common Stock from the shares of
Common Stock otherwise issuable to the Participant as a result of the exercise
or acquisition of Common Stock under the Stock Award; provided, however, that no
shares of Common Stock are withheld with a value exceeding the minimum amount of
tax required to be withheld by law (or such other amount as may be necessary to
avoid variable award accounting); or (iii) delivering to the Company owned and
unencumbered shares of Common Stock; or (iv) by such other method as may be set
forth in the Stock Award Agreement.
 
- 11 -

--------------------------------------------------------------------------------

 
(f) Electronic Delivery.  Any reference herein to a "written" agreement or
document shall include any agreement or document delivered electronically or
posted on the Company's website.
(g) Corporate Action Constituting Grant of Stock Awards.  Corporate action
constituting a grant by the Company of a Stock Award to any Participant shall be
deemed completed as of the date of such corporate action, unless otherwise
determined by the Board, regardless of when the instrument, certificate, or
letter evidencing the Stock Award is communicated to, or actually received or
accepted by, the Participant. If the Board determines that the terms of a Stock
Award do not reflect the appropriate exercise, strike or purchase price on the
appropriate date of grant in accordance with the requirements of the Plan, the
terms of the Stock Award shall be automatically corrected to reflect the
appropriate price or other terms provided for under the Plan, as determined by
the Board, without the need for consent of the Participant; provided, however ,
that no such correction shall result in a direct or indirect reduction in the
exercise price or strike price of the Stock Award.
(h) Compliance with 409A.     To the extent that the Board determines that any
Stock Award granted under the Plan is subject to Section 409A of the Code, the
Stock Award Agreement evidencing such Stock Award shall incorporate the terms
and conditions necessary to avoid the consequences specified in Section
409A(a)(1) of the Code.  To the extent permitted by applicable law, the Plan and
Stock Award Agreements shall be interpreted in accordance with Section 409A of
the Code and Department of Treasury regulations and other interpretive guidance
issued thereunder, including without limitation any such regulations or other
guidance that may be issued or amended after the date the Plan was approved by
the Board and stockholders of the Company. Notwithstanding anything in the Plan
or in any Stock Award Agreement to the contrary, to the extent that any amount
or benefit that would constitute non-exempt "deferred compensation" for purposes
of the Code would otherwise be payable or distributable under the Plan or any
Stock Award Agreement by reason of the occurrence of a Change in Control, or
Participant's Disability or separation from service, such amount or benefit will
not be payable or distributable to Participant by reason of such circumstance
unless (i) the circumstances giving rise to such Change in Control, Disability
or separation from service meet any description or definition of "change in
control event," "disability" or "separation from service", as the case may be,
in Section 409A of the Code and applicable regulations (without giving effect to
any elective provisions that may be available under such definition), or (ii)
the payment or distribution of such amount or benefit would be exempt from the
application of Section 409A of the Code by reason of the short-term deferral
exemption or otherwise. This provision does not prohibit the vesting of any
amount upon a Change in Control, Disability or separation from service, however
defined.  If this provision prevents the payment or distribution of any amount
or benefit, such payment or distribution shall be made on the date, if any, on
which an event occurs that constitutes a Section 409A-compliant "change in
control event" "disability" or "separation from service" as the case may be.  In
addition, to the greatest extent permitted by applicable law, the Board may
adopt such amendments to the Plan and the applicable Stock Award Agreement
(including but not limited to increasing the exercise price of an Award to the
extent required for the avoidance of the tax consequences set forth in Section
409A(a)(1)) or adopt other policies and procedures (including amendments,
policies and procedures with retroactive effect), or take any other actions,
that the Board determines are necessary or appropriate to (i) exempt the Stock
Award from Section 409A of the Code and/or preserve the intended tax treatment
of the benefits provided with respect to the Stock Award, or (ii) comply with
the requirements of Section 409A of the Code and related Department of Treasury
guidance.
11. Adjustments upon Changes in Stock.
(a) Capitalization Adjustments.  If any change is made in, or other event occurs
with respect to, the Common Stock subject to the Plan or subject to any Stock
Award without the receipt of
 
- 12 -

--------------------------------------------------------------------------------

consideration by the Company (through merger, consolidation, reorganization,
recapitalization, reincorporation, stock dividend, dividend in property other
than cash, stock split, liquidating dividend, combination of shares, exchange of
shares, change in corporate structure or other transaction not involving the
receipt of consideration by the Company (each a "Capitalization Adjustment"),
the Plan will be appropriately adjusted in the class(es) and maximum number of
securities subject to the Plan pursuant to Sections 4(a) and 4(b) and the
outstanding Stock Awards will be appropriately adjusted in the class(es) and
number of securities and price per share of Common Stock subject to such
outstanding Stock Awards.  The Board shall make such adjustments, and its
determination shall be final, binding and conclusive.  (The conversion of any
convertible securities of the Company shall not be treated as a transaction
"without receipt of consideration" by the Company).
(b) Dissolution or Liquidation.  Except as otherwise provided in the Stock Award
Agreement, in the event of a dissolution or liquidation of the Company, and upon
ten (10) days prior written notice, all outstanding Stock Awards shall terminate
immediately prior to the completion of such dissolution or liquidation, and
shares of Common Stock subject to the Company's repurchase option may be
repurchased by the Company notwithstanding the fact that the holder of such
stock in still in Continuous Service, provided, however, that the Board may, in
its sole discretion, cause some or all Stock Awards to become fully vested,
exercisable and/or no longer subject to repurchase or forfeiture (to the extent
such Stock Awards have not previously expired or terminated) before the
dissolution or liquidation is completed but contingent on its completion.
(c) Corporate Transaction.  Except as otherwise stated in the Stock Award
Agreement, in the event of a Corporate Transaction, any surviving corporation or
acquiring corporation may assume or continue any or all Stock Awards outstanding
under the Plan or may substitute similar stock awards for Stock Awards
outstanding under the Plan (it being understood that similar stock awards
include, but are not limited to, awards to acquire the same consideration paid
to the stockholders or the Company, as the case may be, pursuant to the
Corporate Transaction), and any reacquisition or repurchase rights held by the
Company in respect of Common Stock issued pursuant to Stock Awards may be
assigned by the Company to the successor of the Company (or such successor's
parent company), if any, in connection with such Corporate Transaction.  A
surviving corporation or acquiring corporation (or its parent) may choose to
assume or continue only a portion of a Stock Award or substitute a similar stock
award for only a portion of a Stock Award.  Except as otherwise stated in the
Stock Award Agreement, in the event that any surviving corporation or acquiring
corporation does not assume or continue any or all such outstanding Stock Awards
or substitute similar stock awards for such outstanding Stock Awards, then with
respect to Stock Awards that have not been assumed, continued or substituted and
that are held by Participants whose Continuous Service has not terminated prior
to the effective time of the Corporate Transaction ("Current Participants"), the
vesting of such Stock Awards (and, if applicable, the time at which such Stock
Awards may be exercised) shall (contingent upon the effectiveness of the
Corporate Transaction) be accelerated in full to a date prior to the effective
time of such Corporate Transaction as the Board shall determine (or, if the
Board shall not determine such a date, to the date that is five (5) days prior
to the effective time of the Corporate Transaction), the Stock Awards shall
terminate if not exercised (if applicable) at or prior to such effective time,
and any reacquisition or repurchase rights held by the Company with respect to
such Stock Awards held by Participants whose Continuous Service has not
terminated shall (contingent upon the effectiveness of the Corporate
Transaction) lapse.  With respect to any other Stock Awards outstanding under
the Plan that have not been assumed, continued or substituted that are not held
by current Participants, the vesting of such Stock Awards (and, if applicable,
the time at which such Stock Award may be exercised) shall not be accelerated,
unless otherwise provided in a written agreement between the Company or any
Affiliate and the holder of such Stock Award, and such Stock Awards, upon
advance written notice by the Company of at least 10 days to the holders of such
Stock Awards,  shall terminate if not exercised (if applicable) prior to the
effective time of the Corporate Transaction; provided, however that any
reacquisition or repurchase rights held by the Company with respect to such
Stock Awards shall not terminate and may continue to be exercised
notwithstanding the Corporate Transaction.
 
- 13 -

--------------------------------------------------------------------------------

 
(d) Change in Control.
(i) Stock Awards May be Assumed.  Except as otherwise stated in the Stock Award
Agreement, in the event of a Change in Control, any surviving corporation or
acquiring corporation (or the surviving or acquiring corporation's parent
company) may assume or continue any or all Stock Awards outstanding under the
Plan or may substitute similar stock awards for Stock Awards outstanding under
the Plan (including but not limited to, awards to acquire the same consideration
paid to the stockholders of the Company pursuant to the Change in Control), and
any reacquisition or repurchase rights held by the Company in respect of Common
Stock issued pursuant to Stock Awards may be assigned by the Company to the
successor of the Company (or the successor's parent company, if any), in
connection with such Change in Control. A surviving corporation or acquiring
corporation (or its parent) may choose to assume or continue only a portion of a
Stock Award or substitute a similar stock award for only a portion of a Stock
Award.
(ii) Stock Awards Not Assumed Held by Current Participants.    Except as
otherwise stated in the Stock Award Agreement, in the event of a Change in
Control in which the surviving corporation or acquiring corporation (or its
parent company) does not assume or continue any or all outstanding Stock Awards
or substitute similar stock awards for such outstanding Stock Awards, then with
respect to Stock Awards that have not been assumed, continued or substituted and
that are held by Current Participants, the vesting of such Stock Awards (and, if
applicable, the time at which such Stock Awards may be exercised) shall
(contingent upon the effectiveness of the Change in Control) be accelerated in
full to a date prior to the effective time of such Change in Control as the
Board shall determine (or, if the Board shall not determine such a date, to the
date that is five business (5) days prior to the effective time of the Change in
Control), and such Stock Awards shall terminate if not exercised (if applicable)
at or prior to the effective time of the Change in Control, and any
reacquisition or repurchase rights held by the Company with respect to such
Stock Awards shall lapse (contingent upon the effectiveness of the Change in
Control).
(iii) Stock Awards Not Assumed Held by Persons other than Current Participants. 
  Except as otherwise stated in the Stock Award Agreement, in the event of a
Change in Control in which the surviving corporation or acquiring corporation
(or its parent company) does not assume or continue any or all outstanding Stock
Awards or substitute similar stock awards for such outstanding Stock Awards,
then with respect to Stock Awards that have not been assumed, continued or
substituted and that are held by persons other than current Participants, the
vesting of such Stock Awards (and, if applicable, the time at which such Stock
Award may be exercised) shall not be accelerated and such Stock Awards (other
than a Stock Award consisting of vested and outstanding shares of Common Stock
not subject to the Company's right of repurchase), upon advance written notice
by the Company of at least 10 days to the holders of such Stock Awards, shall
terminate if not exercised (if applicable) prior to the effective time of the
Change in Control; provided, however, that any reacquisition or repurchase
rights held by the Company with respect to such Stock Awards shall not terminate
and may continue to be exercised notwithstanding the Change in Control.
(iv) Additional Provisions.    A Stock Award may be subject to additional
acceleration of vesting and exercisability upon or after a Change in Control as
may be provided in the Stock Award Agreement for such Stock Award or as may be
provided in any other written agreement between the Company or any Affiliate and
the Participant.   A Stock Award may vest as to all or any portion of the shares
subject to the Stock Award (i) immediately upon the occurrence of a Change in
Control, whether or not such Stock Award is assumed, continued, or substituted
by a surviving or acquiring entity in the Change in Control, and/or (ii) in the
event a Participant's Continuous Service is terminated, actually or
constructively, within a designated period following the occurrence of a Change
in Control.
 
- 14 -

--------------------------------------------------------------------------------

 
12. Amendment of the Plan and Stock Awards.
(a) Amendment of Plan.  The Board at any time, and from time to time, may amend
the Plan.
(b) Stockholder Approval.  The Board, in its sole discretion, may submit any
other amendment to the Plan for stockholder approval.
(c) No Impairment of Rights.  Rights under any Stock Award granted before
amendment of the Plan shall not be impaired by any amendment of the Plan unless
(i) the Company requests the consent of the Participant and (ii) the Participant
consents in writing.
(d) Amendment of Stock Awards.  The Board at any time, and from time to time,
may amend the terms of any one or more Stock Awards; provided, however, that the
rights under any Stock Award shall not be impaired by any such amendment unless
(i) the Company requests the consent of the Participant and (ii) the Participant
consents in writing.
13. Termination or Suspension of the Plan.
(a) Plan Term.  The Board may suspend or terminate the Plan at any time.  Unless
sooner terminated, the Plan shall terminate on the day before the tenth (10th)
anniversary of the date the Plan is adopted by the Board.  No Stock Awards may
be granted under the Plan while the Plan is suspended or after it is terminated.
(b) No Impairment of Rights.  Suspension or termination of the Plan shall not
impair rights and obligations under any Stock Award granted while the Plan is in
effect except with the written consent of the Participant.
14. Effective Date of Plan.
The Plan shall become effective as determined by the Board.
15. Choice of Law.
The law of the State of New York shall govern all questions concerning the
construction, validity and interpretation of this Plan, without regard to such
state's conflict of laws rules.
- 15 -

--------------------------------------------------------------------------------

Attachment A
Janel Corporation
2017 Equity Incentive Plan
Stock Option Agreement
(Non-statutory Stock Option)
Pursuant to your Stock Option Grant Notice ("Grant Notice") and this Stock
Option Agreement, Janel Corporation (the "Company") has granted you an option
under its 2017 Equity Incentive Plan (the "Plan") to purchase the number of
shares of the Company's Common Stock indicated in your Grant Notice at the
exercise price indicated in your Grant Notice.  Defined terms not explicitly
defined in this Stock Option Agreement but defined in the Plan shall have the
same definitions as in the Plan.
The details of your option are as follows:
1. Vesting.  Subject to the limitations contained herein, your option will vest
as provided in your Grant Notice, provided that vesting will cease upon the
termination of your Continuous Service.
2. Number of Shares and Exercise Price.  The number of shares of Common Stock
subject to your option and your exercise price per share referenced in your
Grant Notice may be adjusted from time to time for Capitalization Adjustments.
3. Exercise prior to Vesting ("Early Exercise").  If permitted in your Grant
Notice (i.e., the "Exercise Schedule" indicates that "Early Exercise" of your
option is permitted) and subject to the provisions of your option, you may elect
at any time that is both (i) during the period of your Continuous Service and
(ii) during the term of your option, to exercise all or part of your option,
including the nonvested portion of your option; provided, however, that:
(a) a partial exercise of your option shall be deemed to cover first vested
shares of Common Stock and then the earliest vesting installment of unvested
shares of Common Stock;
(b) any shares of Common Stock so purchased from installments that have not
vested as of the date of exercise shall be subject to the purchase option in
favor of the Company as described in the Company's form of Early Exercise Stock
Purchase Agreement;
(c) you shall enter into the Company's form of Early Exercise Stock Purchase
Agreement with a vesting schedule that will result in the same vesting as if no
early exercise had occurred; and
4. Method of Payment.  Payment of the exercise price is due in full upon
exercise of all or any part of your option.  You may elect to make payment of
the exercise price in cash or by check or in any other manner permitted by your
Grant Notice.
5. Whole Shares.  You may exercise your option only for whole shares of Common
Stock.
 
A - i

--------------------------------------------------------------------------------

 
6. Securities Law Compliance.  Notwithstanding anything to the contrary
contained herein, you may not exercise your option unless the shares of Common
Stock issuable upon such exercise are then registered under the Securities Act
or, if such shares of Common Stock are not then so registered, the Company has
determined that such exercise and issuance would be exempt from the registration
requirements of the Securities Act.  The exercise of your option also must
comply with other applicable laws and regulations governing your option, and you
may not exercise your option if the Company determines that such exercise would
not be in material compliance with such laws and regulations.
7. Term.  You may not exercise your option before the commencement or after the
expiration of its term.  The term of your option commences on the Date of Grant
and expires upon the earliest of the following:
(a) three (3) months after the termination of your Continuous Service for any
reason other than your Disability or death, provided that if during any part of
such three (3) month period your option is not exercisable solely because of the
condition set forth in Section 6, your option shall not expire until the earlier
of the Expiration Date or until it shall have been exercisable for an aggregate
period of three (3) months after the termination of your Continuous Service;
(b) twelve (12) months after the termination of your Continuous Service due to
your Disability;
(c) eighteen (18) months after your death if you die either during your
Continuous Service or within three (3) months after your Continuous Service
terminates;
(d) the Expiration Date indicated in your Grant Notice; or
(e) the day before the tenth (10th) anniversary of the Date of Grant.
8. Exercise.
(a) You may exercise the vested portion of your option (and the unvested portion
of your option if your Grant Notice so permits) during its term by delivering a
Notice of Exercise (in a form designated by the Company) together with the
exercise price to the Secretary of the Company, or to such other person as the
Company may designate, during regular business hours, together with such
additional documents as the Company may then require.
(b) By exercising your option you agree that, as a condition to any exercise of
your option, the Company may require you to enter into an arrangement providing
for the payment by you to the Company of any tax withholding obligation of the
Company arising by reason of (1) the exercise of your option, (2) the lapse of
any substantial risk of forfeiture to which the shares of Common Stock are
subject at the time of exercise, or (3) the disposition of shares of Common
Stock acquired upon such exercise.
(c) By exercising your option agree to execute and deliver such other agreements
as may be reasonably requested by the Company and/or the underwriter(s) that are
consistent with the foregoing or that are necessary to give further effect
thereto.  In order to enforce the foregoing covenant, the Company may impose
stop-transfer instructions with respect to your shares of Common Stock until the
end of such period.
9. Transferability.  Your option is not transferable, except by will or by the
laws of descent and distribution, and is exercisable during your life only by
you.  Notwithstanding the foregoing, by delivering written notice to the
Company, in a form satisfactory to the Company, you may designate a third party
who, in the event of your death, shall thereafter be entitled to exercise your
option.
 
A - ii

--------------------------------------------------------------------------------

 
10. Change In Control.
(a) If a Change in Control occurs and as of the effective time of such Change in
Control your Continuous Service terminates due to an involuntary termination
(not including death or Disability) without Cause or due to a voluntary
termination with Good Reason, then, as of the date of termination of Continuous
Service, the vesting and exercisability of your option shall be accelerated in
full.
(b) "Cause" means the occurrence of any one or more of the following:  (i) your
commission of any crime involving fraud, dishonesty or moral turpitude; (ii)
your attempted commission of or participation in a fraud or act of dishonesty
against the Company that results in (or might have reasonably resulted in)
material harm to the business of the Company; (iii) your intentional, material
violation of any contract or agreement between you and the Company or any
statutory duty you owe to the Company; or (iv) your conduct that constitutes
gross insubordination, incompetence or habitual neglect of duties and that
results in (or might have reasonably resulted in) material harm to the business
of the Company; provided, however, that the action or conduct described in
clauses (iii) and (iv) above will constitute "Cause" only if such action or
conduct continues after the Company has provided you with written notice thereof
and thirty (30) days to cure the same.
(c) "Good Reason" means that one or more of the following are undertaken by the
Company without your express written consent:  (i) the assignment to you of any
duties or responsibilities that results in a material diminution in your
function as in effect immediately prior to the effective date of the Change in
Control; provided, however, that a change in your title or reporting
relationships shall not provide the basis for a voluntary termination with Good
Reason; (ii) a material reduction by the Company in your annual base salary, as
in effect on the effective date of the Change in Control or as increased
thereafter; provided, however, that Good Reason shall not be deemed to have
occurred in the event of a reduction in your annual base salary that is pursuant
to a salary reduction program affecting substantially all of the employees of
the Company and that does not adversely affect you to a greater extent than
other similarly situated employees; (iii) any failure by the Company to continue
in effect any benefit plan or program, including incentive plans or plans with
respect to the receipt of securities of the Company, in which you were
participating immediately prior to the effective date of the Change in Control
(hereinafter referred to as "Benefit Plans"), or the taking of any action by the
Company that would adversely affect your participation in or reduce your
benefits under the Benefit Plans or deprive you of any fringe benefit that you
enjoyed immediately prior to the effective date of the Change in Control;
provided, however, that Good Reason shall not be deemed to have occurred if the
Company provides for your participation in benefit plans and programs that,
taken as a whole, are comparable to the Benefit Plans; (iv) a relocation of your
business office to a location more than fifty (50) miles from the location at
which you performed your duties as of the effective date of the Change in
Control, except for required travel by you on the Company's business to an
extent substantially consistent with your business travel obligations prior to
the effective date of the Change in Control; or (v) a material breach by the
Company of any provision of the Plan or the Option Agreement or any other
material agreement between you and the Company concerning the terms and
conditions of your employment.
11. Option not a Service Contract.  Your option is not an employment or service
contract, and nothing in your option shall be deemed to create in any way
whatsoever any obligation on your part to continue in the employ of the Company
or an Affiliate, or of the Company or an Affiliate to continue your employment. 
In addition, nothing in your option shall obligate the Company or an Affiliate,
their respective stockholders, Boards of Directors, Officers or Employees to
continue any relationship that you might have as a Director or Consultant for
the Company or an Affiliate.
 
A - iii

--------------------------------------------------------------------------------

 
12. Withholding Obligations.
(a) At the time you exercise your option, in whole or in part, or at any time
thereafter as requested by the Company, you hereby authorize withholding from
payroll and any other amounts payable to you, and otherwise agree to make
adequate provision for (including by means of a "cashless exercise" pursuant to
a program developed under Regulation T as promulgated by the Federal Reserve
Board to the extent permitted by the Company), any sums required to satisfy the
federal, state, local and foreign tax withholding obligations of the Company or
an Affiliate, if any, which arise in connection with the exercise of your
option.
(b) Upon your request and subject to approval by the Company, in its sole
discretion, and compliance with any applicable legal conditions or restrictions,
the Company may withhold from fully vested shares of Common Stock otherwise
issuable to you upon the exercise of your option a number of whole shares of
Common Stock having a Fair Market Value, determined by the Company as of the
date of exercise, not in excess of the minimum amount of tax required to be
withheld by law (or such lower amount as may be necessary to avoid variable
award accounting).  If the date of determination of any tax withholding
obligation is deferred to a date later than the date of exercise of your option,
share withholding pursuant to the preceding sentence shall not be permitted
unless you make a proper and timely election under Section 83(b) of the Code,
covering the aggregate number of shares of Common Stock acquired upon such
exercise with respect to which such determination is otherwise deferred, to
accelerate the determination of such tax withholding obligation to the date of
exercise of your option.  Notwithstanding the filing of such election, shares of
Common Stock shall be withheld solely from fully vested shares of Common Stock
determined as of the date of exercise of your option that are otherwise issuable
to you upon such exercise.  Any adverse consequences to you arising in
connection with such share withholding procedure shall be your sole
responsibility.
(c) You may not exercise your option unless the tax withholding obligations of
the Company and/or any Affiliate are satisfied.  Accordingly, you may not be
able to exercise your option when desired even though your option is vested, and
the Company shall have no obligation to issue a certificate for such shares of
Common Stock or release such shares of Common Stock from any escrow provided for
herein unless such obligations are satisfied.
13. Notices.  Any notices provided for in your option or the Plan shall be given
in writing and shall be deemed effectively given upon receipt or, in the case of
notices delivered by mail by the Company to you, five (5) days after deposit in
the United States mail, postage prepaid, addressed to you at the last address
you provided to the Company.
14. Governing Plan Document.  Your option is subject to all the provisions of
the Plan, the provisions of which are hereby made a part of your option, and is
further subject to all interpretations, amendments, rules and regulations, which
may from time to time be promulgated and adopted pursuant to the Plan.  In the
event of any conflict between the provisions of your option and those of the
Plan, the provisions of the Plan shall control.
A - iv

--------------------------------------------------------------------------------

Attachment B
Janel Corporation
Stock Option Grant Notice
(2017 Equity Incentive Plan)
Janel Corporation (the "Company"), pursuant to its 2017 Equity Incentive Plan
(the "Plan"), hereby grants to Optionholder an option to purchase the number of
shares of the Company's Common Stock set forth below.  This option is subject to
all of the terms and conditions as set forth herein and in the Stock Option
Agreement, the Plan and the Notice of Exercise, all of which are attached hereto
and incorporated herein in their entirety.
Optionholder:
 
Date of Grant:
 
Vesting Commencement Date:
 
Number of Shares Subject to Option:
 
Exercise Price (Per Share):
 
Total Exercise Price:
 
Expiration Date:
 

 
Type of Grant: ☐  Non-statutory Stock Option
Exercise Schedule:  ☐  Same as Vesting Schedule ☐  Early Exercise Permitted
Vesting Schedule:


Payment:       By one or a combination of the following items (described in the
Stock Option Agreement):
 By cash or check
 Pursuant to a Regulation T Program if the Shares are publicly traded
 By delivery of already-owned shares if the Shares are publicly traded
Additional Terms/Acknowledgements: The undersigned Optionholder acknowledges
receipt of, and understands and agrees to, this Stock Option Grant Notice, the
Stock Option Agreement and the Plan.  Optionholder further acknowledges that as
of the Date of Grant, this Stock Option Grant Notice, the Stock Option Agreement
and the Plan set forth the entire understanding between Optionholder and the
Company regarding the acquisition of stock in the Company and supersede all
prior oral and written agreements on that subject with the exception of (i)
options previously granted and delivered to Optionholder under the Plan, and
(ii) the following agreements only:
 
Other Agreements:
     

 
 
 
B - i

--------------------------------------------------------------------------------

  
  

Janel Corporation
 
 
 
 
Optionholder:
 
 
By:         Signature   Signature Title:   Date:  
 
Date:
     





Attachments:  Stock Option Agreement, 2017 Equity Incentive Plan and Notice of
Exercise
 
 
 
 
B - ii

--------------------------------------------------------------------------------

Attachment C
NOTICE OF EXERCISE
TO:  Janel Corporation
Date of Exercise: _______________
Ladies and Gentlemen:
This constitutes notice under my stock option that I elect to purchase the
number of shares for the price set forth below.
Type of option (check one):
Incentive  
Non-statutory  
Stock option dated:
   
Number of shares as
to which option is
exercised:
   
Certificates to be
issued in name of:
   
Total exercise price:
$
 
Cash payment delivered
herewith:
$
       
Value of ________ shares of common stock delivered herewith1:
$
 



By this exercise, I agree (i) to provide such additional documents as you may
require pursuant to the terms of the 2017 Equity Incentive Plan and (ii) to
provide for the payment by me to you (in the manner designated by you) of your
withholding obligation, if any, relating to the exercise of this option.
I hereby make the following certifications and representations with respect to
the number of shares of Common Stock of the Company listed above (the "Shares"),
which are being acquired by me for my own account upon exercise of the Option as
set forth above:

 

--------------------------------------------------------------------------------

1 Shares must meet the public trading requirements set forth in the option. 
Shares must be valued in accordance with the terms of the option being
exercised, must have been owned for the minimum period required in the option,
and must be owned free and clear of any liens, claims, encumbrances or security
interests.  Certificates must be endorsed or accompanied by an executed
assignment separate from certificate.
 
 
C - i

--------------------------------------------------------------------------------

 
 
Very truly yours,
 
 
______________________________
 

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
C - ii
 